[Cite as In re Guardianship of Lewis, 2013-Ohio-3502.]
                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



IN RE: GUARDIANSHIP OF EDITH :                           APPEAL NO. C-120837
LEWIS.                                                   TRIAL NO. 2010005238

                                                 :           O P I N I O N.




Civil Appeal From: Hamilton County Court of Common Pleas, Probate Division

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: August 14, 2013



Evelyn Jones, pro se.

Dinsmore & Shohl LLP, and William A. Sherman, II, for Appellee Tonjia Phillips.




Please note: this case has been removed from the accelerated calendar.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



D INKELACKER , Judge.

        {¶1}   In this guardianship matter, this court lacks jurisdiction to consider

the merits of the appeal filed by appellant Evelyn Jones. Since matters relating to

Jones’s disposition of certain assets of ward Edith Lewis remained to be determined,

the entry from which Jones appeals is not a final, appealable order.

                                   The Case Below

        {¶2}   Appellee Tonjia Phillips was appointed guardian of the estate and

person of Lewis. Jones, Lewis’s daughter, had previously sought that appointment.

At a hearing subsequent to Phillips’s appointment, the trial court ordered, among

other things, that Jones provide documentation for certain transactions that she had

conducted on Lewis’s behalf. As a result of the documentation provided, the trial

court ordered Jones to repay $30,452.09 and to return the title of a 2006 Cadillac

automobile to the guardianship. It further noted that a future hearing would be held

to determine whether Jones owed additional money, and whether the transfer of a

boat and other personal property from Lewis to Jones was appropriate.

        {¶3}   In two assignments of error, Jones has appealed the decision of the

trial court.

                      When Matters Remain To Be Determined,
                        There Is No Final, Appealable Order

        {¶4}   The scope of our appellate jurisdiction is limited. Ohio Constitution,

Article IV, Section 3(B)(2). An appellate court lacks jurisdiction over an order that is

not final. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20, 540 N.E.2d

266 (1989). A final order is “one disposing of the whole case or some separate and

distinct branch thereof.” Noble v. Colwell, 44 Ohio St.3d 92, 94, 540 N.E.2d 1381



                                           2
                       O HIO F IRST D ISTRICT C OURT OF A PPEALS


(1989). Conversely, “[a] judgment that leaves issues unresolved and contemplates

that further action must be taken is not a final appealable order.” State ex rel. Keith

v. McMonagle, 103 Ohio St.3d 430, 2004-Ohio-5580, 816 N.E.2d 597, ¶ 4, quoting

Bell v. Horton, 142 Ohio App.3d 694, 696, 2001-Ohio-2593, 756 N.E.2d 1241 (4th

Dist.).

          {¶5}    In the instant case, the judgment is not final on its face. The trial

court expressly stated that a further hearing was required to conclude this matter.

The judgment is not a final order because it contemplates further action. And since

the trial court made no certification pursuant to Civ.R. 54(B), this court lacks

jurisdiction to hear the matter. We dismiss the appeal.

                                                                          Appeal dismissed.



CUNNINGHAM, P.J., and DEWINE, J., concur.


Please note:
          The court has recorded its own entry on the date of the release of this opinion.




                                               3